                                      Case: 19-10047                   Doc: 32           Filed: 01/28/20                Page: 1 of 13




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF OKLAHOMA


                In Re:                                                                          §
                                                                                                §
                ALISA MARIE LUDOLPH                                                             §           Case No. 19-10047
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 01/09/2019 . The undersigned trustee was appointed on 01/09/2019 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 6,494.03

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                               0.00
                                                  Bank service fees                                                                    10.00
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                  0.00
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                        715.16
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 5,768.87

                 The remaining funds are available for distribution.


          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
                            Case: 19-10047                   Doc: 32            Filed: 01/28/20               Page: 2 of 13




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 05/07/2019 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,327.89 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,327.89 , for a total compensation of $ 1,327.89 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 50.35 , for total expenses of $ 50.35 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/12/2019                                     By:/s/LYLE R. NELSON, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                  Page:       1
                                                        Case: 19-10047              Doc: 32          Filed: 01/28/20            Page: 3 of 13
                                                                                       FORM 1
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                    ASSET CASES
                                                                                                                                                                                                   Exhibit A
Case No:             19-10047                       SAH            Judge:        Sarah A. Hall                              Trustee Name:                      LYLE R. NELSON, TRUSTEE
Case Name:           ALISA MARIE LUDOLPH                                                                                    Date Filed (f) or Converted (c):   01/09/2019 (f)
                                                                                                                            341(a) Meeting Date:               02/05/2019
For Period Ending:   12/12/2019                                                                                             Claims Bar Date:                   05/07/2019


                                  1                                             2                            3                           4                          5                             6

                         Asset Description                                    Petition/                Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                       Unscheduled            (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                              Values                Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                        Exemptions,                                                                             Assets
                                                                                                      and Other Costs)

  1. Vacation Time Share                                                             22,946.00                       0.00                                                       0.00                        FA

     PO Box 630980
     Cincinnati OH 45263 Hamilton County
  2. 2017 Dodge Journey Mileage: 30000                                               14,250.00                       0.00                                                       0.00                        FA
  3. Household Goods At The Debtor's Residence.                                           300.00                     0.00                                                       0.00                        FA
  4. Tv, Computer & Cell Phone                                                            500.00                     0.00                                                       0.00                        FA
  5. Wearing Apparel In Debtor's Possession.                                              300.00                     0.00                                                       0.00                        FA
  6. 1 Cat                                                                                 20.00                     0.00                                                       0.00                        FA
  7. Cash                                                                                   2.00                     0.00                                                       0.00                        FA
  8. Tinker Federal Credit Union Account Overdrawn $44                                      0.00                     0.00                                                       0.00                        FA
  9. Tinker Federal Credit Union                                                            5.00                     0.00                                                       0.00                        FA
 10. City Of Oklahoma City Security Deposit                                               160.00                     0.00                                                       0.00                        FA
 11. Deposit Rental House Douglas Butler                                                  400.00                     0.00                                                       0.00                        FA
 12. 2018 Federal Tax Refund (u)                                                            0.00                 4,932.00                                                4,932.00                           FA
 13. 2018 State Tax Refund (u)                                                              0.00                   742.00                                                    742.00                         FA
 14. Inheritance insurance policy from mother (u)                                     3,000.00                       0.00                                                       0.00                        FA

     By subsequent amendment, this is a Globe Life policy. Dr is
     beneficary, documents provided by attorney establish that.
     Also, exempt
     Amended Schedules filed 7/23/19 Doc. 24 changing this from
     Unscheduled to scheduled w/ an Exemption.
     Amended Schedules filed 8/28/19 Doc. 26 changing the
     amount of Asset & amount of Exemption.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                       Page:       2
                                                           Case: 19-10047                 Doc: 32        Filed: 01/28/20             Page: 4 of 13
                                                                                             FORM 1
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              19-10047                          SAH              Judge:        Sarah A. Hall                             Trustee Name:                      LYLE R. NELSON, TRUSTEE
Case Name:            ALISA MARIE LUDOLPH                                                                                        Date Filed (f) or Converted (c):   01/09/2019 (f)
                                                                                                                                 341(a) Meeting Date:               02/05/2019
For Period Ending:    12/12/2019                                                                                                 Claims Bar Date:                   05/07/2019


                                   1                                                  2                          3                            4                          5                             6

                         Asset Description                                          Petition/              Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled          (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                    Values              Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

 15. Interest paid on delayed federal tax refund. (u)                                           0.00                   104.87                                                     104.87                         FA

     Due to delay in paying refund, IRS paid $120.03 in interest on
     tax refund. Estate portion of tax refund is 873%. 873% of
     $120.03 = $104.87. That is the pro rata portion of the interest
     paid by the IRS which is the Estates. Further, Debtor owed
     $742 state refund. The federal refund exceeds the total
     amount to turnover. So, per agreement with the Debtor I will
     apply the federal refund to the federal and state refunds to
     turnover. The balance will be refunded to the Debtor after the
     inheritance issue is resolved.
 16. Great Western insurance policy on mother (u)                                          10,000.00                      0.00                                                       0.00                        FA

     Great Western insurance policy on mother. Debtor is
     beneficiary. Amended schedules filed to list and also claim as
     exempt.
     Amended Schedules filed 7/23/19 Doc. 24 changing this from
     Unscheduled to scheduled w/ an Exemption.
     Amended Schedules filed 8/28/19 Doc. 26 changing the
     amount of Asset & amount of Exemption.
 17. Non Estate Funds returned to debtor (u)                                                    0.00                   715.16                                                     715.16                         FA

     Federal Tax refunded to debtor estate excess
     NOTE, this 'asset' was added by the direction of AXOS as
     part of a check refund/debtor overpayment. I have
     subsequently learned that AXOS advice on this issue was
     incorrect, from similar fact cases. I will attempt to delete this
     'asset' b/c it is not an asset. AXOS idea was having a 'asset'
     to tie the 'deposit correcting check' to, which I have learned is
     incorrect.


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $51,883.00                 $6,494.03                                               $6,494.03                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                             Page:   3
                                                           Case: 19-10047             Doc: 32         Filed: 01/28/20             Page: 5 of 13
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 9/25/2019 check drafted to refund overpayment of tax refund sent to debtor. When check clears, will file/submit TFR.
10/2/2019 Bank statement received and reviewed. check did not clear in September stmt Bank fees will stop after October fee.                                                 Exhibit A
10/23/2019 Review Pacer and claims register for amendments & Orders on Motions for Relief & Abandonment. Adjust claims/assets as needed. bl
 10/31/2019 receive error code on 10/30/2019 batch filing of annual report. Manually file annual report, forms 1 and 2 this date.
10/31/2019 annual report/interim report forms 1 and 2 filed. Doc no. 31
 11/8/2019 never received normal monthly email that bank stmts were ready to review. Independently checked this date, statement available and reviewed. Debtor check
cleared. Case ready for TFR
 11/18/2019 claims checked and confirmed earlier. Ready for TFR.
12/11/2019 never received normal monthly email that bank stmts were ready to review. Independently checked this date, statement available and reviewed. BL rough drafted a
TFR for my review last month but did not forward it. Will review and approve.
12/11/2019 TFR approved to submit to UST




Initial Projected Date of Final Report (TFR): 02/05/2021            Current Projected Date of Final Report (TFR): 02/07/2020




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                   Page:           1
                                                            Case: 19-10047            Doc: 32          Filed: 01/28/20             Page: 6 of 13
                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 19-10047                                                                                              Trustee Name: LYLE R. NELSON, TRUSTEE                                     Exhibit B
      Case Name: ALISA MARIE LUDOLPH                                                                                        Bank Name: First National Bank - Vinita
                                                                                                                   Account Number/CD#: XXXXXX5939
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9297                                                                               Blanket Bond (per case limit): $7,904,000.00
For Period Ending: 12/12/2019                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   08/20/19                        United States Treasury                    2018 Federal tax refund                                                         $6,494.03                                 $6,494.03
                                                                             Due to delay in paying refund,
                                                                             IRS paid $120.03 in interest on
                                                                             tax refund. Estate portion of tax
                                                                             refund is 873%. 873% of
                                                                             $120.03 = $104.87. That is the
                                                                             pro rata portion of the interest
                                                                             paid by the IRS which is the
                                                                             Estates. Further, Debtor owed
                                                                             $742 state refund. The federal
                                                                             refund exceeds the total
                                                                             amount to turnover. So, per
                                                                             agreement with the Debtor I will
                                                                             apply the federal refund to the
                                                                             federal and state refunds to
                                                                             turnover. The balance will be
                                                                             refunded to the Debtor after the
                                                                             inheritanc
                                                                             Gross Receipts                            $6,494.03

                        12                                                   2018 Federal Tax Refund                   $4,932.00    1224-000

                        13                                                   2018 State Tax Refund                      $742.00     1224-000

                        15                                                   Interest paid on delayed federal           $104.87     1229-000
                                                                             tax refund.
                        17                                                   Non Estate Funds returned to               $715.16     1280-000
                                                                             debtor
   09/09/19                        First National Bank - Vinita              Bank Service Fee under 11                              2600-000                                         $10.00            $6,484.03
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/01/19           10001        ALISA MARIE LUDOLPH                       Refund overpayment of tax                              8500-022                                        $715.16            $5,768.87
                                   1324 NW 81ST ST                           refund to debtor
                                   OKLAHOMA CITY, OK 73114                   Refund overpayment of 2018
                                                                             federal tax refund to debtor per
                                                                             Order Doc no. 25.


                                                                                                                COLUMN TOTALS                                $6,494.03              $725.16
                                                                                                                   Less: Bank Transfers/CD's                     $0.00                $0.00

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                          $6,494.03              $725.16
                                                                                                                                            Page:   2
                                          Case: 19-10047    Doc: 32          Filed: 01/28/20          Page: 7 of 13
                                                                                 Subtotal                             $6,494.03   $725.16
                                                                                       Less: Payments to Debtors         $0.00      $0.00
                                                                                 Net                                  $6,494.03   $725.16   Exhibit B




UST Form 101-7-TFR (5/1/2011) (Page: 7)                    Page Subtotals:                                               $0.00      $0.00
                                                                                                                                                                    Page:     3
                                          Case: 19-10047                Doc: 32      Filed: 01/28/20      Page: 8 of 13


                                                                                                                                                                     Exhibit B
                                                                                              TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET             ACCOUNT
                                                                                                              NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                           XXXXXX5939 - Checking                                                    $6,494.03               $725.16              $5,768.87
                                                                                                                    $6,494.03               $725.16              $5,768.87

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                           Total Allocation Receipts:                            $0.00
                                           Total Net Deposits:                                $6,494.03
                                           Total Gross Receipts:                              $6,494.03




UST Form 101-7-TFR (5/1/2011) (Page: 8)                            Page Subtotals:                                                 $0.00                $0.00
                                   Case: 19-10047              Doc: 32     Filed: 01/28/20   Page: 9 of 13

                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 19-10047                                                                                                   Date: December 12, 2019
Debtor Name: ALISA MARIE LUDOLPH
Claims Bar Date: 5/7/2019


Code #     Creditor Name And Address          Claim Class       Notes                            Scheduled          Claimed            Allowed
           LYLE R. NELSON                     Administrative                                         $0.00         $1,327.89          $1,327.89
100        TWO LEADERSHIP SQUARE
2100       211 N. ROBINSON, STE. 1300
           OKLAHOMA CITY, OK 73102-
           7134

           LYLE R. NELSON                     Administrative                                         $0.00            $50.35            $50.35
100        TWO LEADERSHIP SQUARE
2200       211 N. ROBINSON, STE. 1300
           OKLAHOMA CITY, OK 73102-
           7134

1          Security Finance of Oklahoma,      Unsecured                                              $0.00         $1,084.95          $1,084.95
300        LLC DBA Continental Credit
7100       SFC CENTRAL BANKRUPTCY
           P.O. BOX 1893
           SPARTANBURG, SC 29304

2          CAPITAL ONE BANK (USA),            Unsecured                                              $0.00         $1,316.76          $1,316.76
300        N.A.
7100       by American InforSource as agent
           PO Box 71083
           Charlotte, NC 28272-1083

3          UNITED STATES                      Unsecured                                              $0.00        $13,923.41         $13,923.41
300        DEPARTMENT OF EDUCATION
7100       UNITED STATES
           DEPARTMENT OF EDUCATION
           CLAIMS FILING UNIT
           PO BOX 8973
           MADISON, WI 53708-8973
4          UNITED STATES                      Unsecured                                              $0.00        $44,623.46         $44,623.46
300        DEPARTMENT OF EDUCATION
7100       UNITED STATES
           DEPARTMENT OF EDUCATION
           CLAIMS FILING UNIT
           PO BOX 8973
           MADISON, WI 53708-8973
5          SYNCHRONY BANK                     Unsecured                                              $0.00         $1,461.90          $1,461.90
300        C/O PRA RECEIVABLES
7100       MANAGEMENT, LLC
           PO BOX 41031
           NORFOLK VA 23541

6          SYNCHRONY BANK                     Unsecured                                              $0.00           $743.63           $743.63
300        C/O PRA RECEIVABLES
7100       MANAGEMENT, LLC
           PO BOX 41031
           NORFOLK VA 23541




                                                                          Page 1                       Printed: December 12, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                                 Case: 19-10047               Doc: 32           Filed: 01/28/20   Page: 10 of 13

                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 19-10047                                                                                                         Date: December 12, 2019
Debtor Name: ALISA MARIE LUDOLPH
Claims Bar Date: 5/7/2019


Code #     Creditor Name And Address          Claim Class        Notes                                 Scheduled          Claimed            Allowed
7          SYNCHRONY BANK                     Unsecured                                                    $0.00         $1,246.66          $1,246.66
300        C/O PRA RECEIVABLES
7100       MANAGEMENT, LLC
           PO BOX 41031
           NORFOLK VA 23541

           Case Totals                                                                                     $0.00        $65,779.01         $65,779.01
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                        Printed: December 12, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                        Case: 19-10047          Doc: 32    Filed: 01/28/20      Page: 11 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 19-10047
     Case Name: ALISA MARIE LUDOLPH
     Trustee Name: LYLE R. NELSON, TRUSTEE
                         Balance on hand                                              $                  5,768.87

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: LYLE R. NELSON                    $         1,327.89 $                0.00 $         1,327.89
      Trustee Expenses: LYLE R. NELSON                $               50.35 $             0.00 $             50.35
                 Total to be paid for chapter 7 administrative expenses               $                  1,378.24
                 Remaining Balance                                                    $                  4,390.63


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
                        Case: 19-10047        Doc: 32      Filed: 01/28/20      Page: 12 of 13




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 64,400.77 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Security Finance of
                          Oklahoma, LLC DBA
     1                    Continental Credit         $         1,084.95 $              0.00 $             73.97
                          CAPITAL ONE BANK
     2                    (USA), N.A.                $         1,316.76 $              0.00 $             89.77
                          UNITED STATES
                          DEPARTMENT OF
     3                    EDUCATION                  $        13,923.41 $              0.00 $            949.25
                          UNITED STATES
                          DEPARTMENT OF
     4                    EDUCATION                  $        44,623.46 $              0.00 $          3,042.28
     5                    SYNCHRONY BANK             $         1,461.90 $              0.00 $             99.67
     6                    SYNCHRONY BANK             $           743.63 $              0.00 $             50.70
     7                    SYNCHRONY BANK             $         1,246.66 $              0.00 $             84.99
                 Total to be paid to timely general unsecured creditors               $                4,390.63
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
                        Case: 19-10047     Doc: 32      Filed: 01/28/20      Page: 13 of 13




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
